 In the Matter of ALUMINUM COMPANY OF AMERICAandALUMINUMWORKERS OF AMERICA, CIOCase No. R-5697-SUPPLEMENTAL DECISIONANDAMENDED CERTIFICATIONJanuary 10,'1944On August 19, 1943, the National Labor RelationsBoard issued itsDecision and Direction of Election in the above-entitled proceedings.'In said Decision the Board excluded welders, cutters, and their re-spective helpers employed by the Company from the unit found appro-priate for collective bargaining purposes, without prejudice to a laterdetermination that such employees should be included therein.Thisdisposition was made in view of tho fact that the petition of the UnitedBrotherhood 'of Welders, Cutters, and Helpers of America, Local 42,herein called the United, in Case No. 19-R-1172, filed subsequent to thehearing in the instant proceedings, sought the establishment of thewelders, cutters, and their helpers as a separate bargaining unit.OnSeptember 29, 1943, following an election, the Board certified Alumi-num Workers of America, Local 38, CIO, as the exclusive bargainingrepresentative of the Company's production and maintenance em-ployees in the unit found appropriate in the instant proceedings, ex-cluding,inter alia,welders, cutters, and their helpers.Thereafter, ahearing was held in Case No. 19-R-t-1172 ; and the Board has this dayissued its Decision and Order dismissing the.petition of the United inthat case, on the ground that the welders, cutters, and their helpersemployed by the Company do not constitute a separate appropriatebargaining unit.As is stated in the Decision and Order in said CaseNo. 19-R-1172, the Board has concluded upon consideration of therelevant facts that the employees in question should be included in theunit previously found appropriate in the instant proceedings.Itfurther appears that the outcome of the election in the instant pro-ceedings could not have been affected by the votes of the welders,cutters, and their helpers in the Company's employ had such employees151 N. L. R. B. 1442.54 N. L.R B., No. 69.452 ALUMINUM COMPANY OF AMERICA453been included in the unit in the first instance and participated in theelection.Accordingly, the Certification in the instant proceedings ishereby amended so as to redefine the appropriate unit by includingtherein the welders, cutters, and their helpers.AMENDED CERTIFICATIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Actand pursuant to Article III, Sections 9 and 10 of National Labor Re-lations Board Rules and Regulations-Series 3,IT IS HEREBY CERTIFIEDthat Aluminum Workers of America, Local38, CIO,.has been designated and selected by a majority of all produc-tion and maintenance employees of Aluminum Company of Americaworking at the Company's Trentwood Rolling Mills, Trentwood,Washington, including checkers, shipping clerks, receiving clerks,matrons, locker room attendants, welders, cutters, and their respectivehelpers, but excluding office janitors, fire inspectors, timekeepers, officeemployees, laboratory employees, leadman, construction workers,guards, and supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action as their representativefor the purposes of collective bargaining, and that pursuant to Sec-tion 9 (a) of the Act, the aforesaid organization is the exclusive repre-sentative of all such employees for the purposes of collective bargain-ing with respect to rates of pay, wages, hours of employment and otherconditions of employment.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Amended Certification.